PER CURIAM.
The portion of the petition for writ of mandamus seeking to compel a ruling on petitioner’s motion for postconviction relief is denied. See Munn v. Fla. Parole Comm’n, 807 So.2d 733 (Fla. 1st DCA 2002). The portion of the petition seeking to compel a ruling on petitioner’s petition for nisi decree is also denied. See Sapp v. Crosby, 917 So.2d 905 (Fla. 1st DCA 2005) (“Because the circuit court has nothing before it on which to rule, we deny the petition for writ of mandamus.”).
THOMAS, RAY, and OSTERHAUS, JJ., concur.